NO. 12-11-00215-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
HENRY OLIVER WENDELL,                    §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
PER
CURIAM
            In
this original mandamus proceeding, Relator Henry Oliver Wendell complains that
the trial court has refused to provide him a free record for use in preparing
an application for writ of habeas corpus to challenge his murder conviction.
            An
indigent criminal defendant ordinarily is not entitled to a free record for
preparing a postconviction habeas application.  In re Strickhausen,
994 S.W.2d 936, 937 (Tex. App.–Houston [1st Dist.] 2002, orig. proceeding).  A
free record is available for that purpose only if the defendant shows that the
habeas corpus application is not frivolous and there is a specific need for the
trial records that are sought.  In re Coronado, 980 S.W.2d 691,
693 (Tex. App.–San Antonio 1998, orig. proceeding).  Relator has not made any
such showing here.  Therefore, he has not shown that he is entitled to mandamus
relief.  Relator’s petition for writ of mandamus is denied.
Opinion delivered July 29, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)